[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-14693         ELEVENTH CIRCUIT
                                                       APRIL 20, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                          CLERK

                    D. C. Docket No. 08-80125-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

YUNIER GARCIA-OLIVERA,
a.k.a. Yunier Garcia Olivera,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (April 20, 2010)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Lynn G. Waxman, appointed counsel for Yunier Garcia-Olivera, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues, counsel’s motion to withdraw

is GRANTED, and Garcia-Olivera’s conviction and sentence are AFFIRMED.




                                         2